Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 8, 12, and 15-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated  by Hart (U.S. 2019/0099631).
With respect to claim 1, Hart discloses A method of suppressing a kitchen fire (abstract, noting the wall in a house, and paragraph 01233 noting stoves), the method comprising: detecting a fire and identifying a location of the fire with a tracking system (paragraph 0047 with the use of infrared sensors); aiming a nozzle at the location (figure 9); and releasing agent through the nozzle at the location (figure 9).  
With respect to claim 5, Hart further discloses the aiming includes rotatably moving the nozzle (paragraph 0064).  

With respect to claim 8, Hart discloses the tracking system includes at least one optical sensor (paragraph 0032, the use of cameras).  
With respect to claim 12, Hart discloses  a tracking system configured to sense a location of a fire in the kitchen (paragraphs 0020 and 0064, the thermal sensor with the monitoring system); and a nozzle movable to a select position based on the sensing and configured to release fire suppression agent onto the fire (paragraph 0064).  
With respect to claim 15, Hart discloses the nozzle is movable rotatably to the select position (paragraph 0064).  
With respect to claim 16, Hart discloses the rotatable movement includes rotation of a swivel joint (as seen in figures 10 and 11, and read in paragraph 0064, the nozzle rotates about a noted position, and that being 40, taken as the swivel joint, being the joint the head swivels about as it rotates).  
With respect to claim 17, Hart discloses the nozzle is movable angularly to the select position (as seen In figures 10 and 11, read in paragraph 0064).  
With respect to claim 18, Hart discloses a controller configured to send control signals to move the nozzle based on the sensing (controller being in communication with a sensor to move/rotate the spray head, paragraphs 0102).  
With respect to claim 19, Hart discloses  the tracking system includes an infrared sensor for sensing the location of the fire (paragraph 0171).  
With respect to claim 20, Hart discloses wherein the nozzle is in fluid communication with an agent cylinder through a flexible hose (paragraph 0046, discloses the fluid inlet being a hose).


Claim(s) 1-2 and 12-13 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ali (U.S. 9,345,914).
With respect to claims 1 and 12, Ali discloses a method/system of suppressing a kitchen fire (noted in the abstract the extinguishing system installed in rooms of a building/structure, kitchens being a room in a building/structure), the method comprising: detecting a fire and identifying a location of the fire with a tracking system (summery of invention, utilizing sensors to determine the location of the fire and propel the device to said fire and suppress it, noted using an infrared detect to aim the nozzle); aiming a nozzle (column 2 rows 5-6) at the location; and releasing agent through the nozzle at the location (abstract).  
With respect to claims 2 and 13, Ali discloses the aiming includes moving the nozzle laterally (as the nozzle moves along the noted horizontal and vertical axes to aim the nozzle, column 1 row 65-column 2 row 6).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3-4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali in view of Vegso (U.S. 2007/0246234).
With respect to claims 3 and 14, Ali discloses the lateral movement includes moving the nozzle along a track (see figures), but fails to disclose within a hood of a range top.  
Vegso, figure 1, discloses the use of nozzles in a hood along a pipe conduit to effectively put out fires in a range. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the nozzle/track/controller/sensor of Ali into a system for a  range hood of Vegso, allowing for a targeted and aimed nozzle to be used in a hood to more accurately put out fires. 
With respect to claim 4, Ali as modified discloses the agent is stored in a cylinder, and the nozzle is in fluid communication with the cylinder through a hose (figure 4, noting that tube 30 can be a flexible line/tube connection, column 3 rows 45-50).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali in view of Hart.
With respect to claim 7, Ali discloses aiming, but fails to disclose aiming including: detecting an object between a target area and the nozzle; and moving the nozzle such that the object is not between the target area and the nozzle.  
Hart, paragraph 0170-0174, discloses the use of sensors to detect obstructions and move the nozzle such that the application to still supply fluid even when an obstruction is present, noting the nozzle is noted moved such that the obstruction is not in the way, but utilizing a different angle to spray above the object.  
. 

Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Ferron (U.S. 2013/0161343).
With respect to claims 9-11, Hart discloses the use of their nozzle for identifying fires, but fails to disclose further receiving temperature information from a chip in a piece of cookware, wherein the detecting includes determining the fire exists based on the temperature information, identifying a location of the chip with a positioning system, and the positioning system is a radio frequency identification system. 
Ferron, abstract/summary of invention/field of invention, discloses the use of a temperature monitoring device for a cooking container, further noting that an alarm is activated when an undesired temperature is indicated and that the danger of fire and damage during cooking is well known when a cookware becomes excessively heated. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use such temperature indicating devices in objects, such as in Ferron’s cooking container, with the system of Hart, so that Harts system can be activated (as hart, paragraphs 0027, discloses activating their spray head when the device detects a set temperature), the noted chip and its location being detected by the positioning system of Hart (as the temperature sensor of Ferron would indicted to the system of Hart there is a fire, the temperature sensors of Hart would then find the fire as well and aim the nozzle via its desired azimuthal angle), further noting that the controller/microcontroller of Hart utilizing a radio module for its processing unit (i.e. detection), paragraphs 0165. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752